       Case 1:19-cv-04355-VM-GWG Document 774 Filed 01/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :

                 Plaintiff,                                   :    ORDER

        -v.-                                                  :    19 Civ. 4355 (VM) (GWG)

COLLECTOR’S COFFEE INC., et al.,                              :

                  Defendants.                                  :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       Before the Court is the application of Mykalai and Veronica Kontilai (“defendants”) to
serve deposition subpoenas with document requests. (Docket # 765). The SEC has responded
(Docket # 766), as has one nonparty, Timothy J. Dennin (Docket # 771).

        When the parties briefed the question of whether the defendants should be permitted to
go forward with taking any depositions (Docket ## 738, 739), the defendants made no mention
of any document requests. Rather, the defendants sought only the ability to take “depositions” or
“depose” nonparties. They referred to “notices” of depositions — not to any subpoenas calling
for the production of documents. (Docket # 738).

        The Court’s ruling on the defendants’ application, see Order, dated January 13, 2021
(Docket # 745), explained that any depositions called for in the notices of deposition served
before the November 16, 2020, discovery deadline could not possibly have been accomplished
by the discovery cutoff date. Ultimately, the Court begrudgingly allowed a very limited number
of depositions, provided they could be accomplished quickly — although the Court would have
been acting within its discretion to bar defendants from taking any further discovery entirely.

        Had it been revealed to the Court that the defendants had served subpoenas containing
document requests at the time they served the notices of depositions — that is, only days before
the November 16, 2020, discovery cutoff — the Court would have ruled that such document
production could not reasonably have been expected to occur by the time of any deposition held
before the November 16 deadline. Or, to paraphrase the Court’s January 13 Order, the
defendants themselves knew that the noticed depositions and the document production required
by any subpoenas “could not be accomplished by November 16, 2020.” (Docket # 745 at 1).
And under that set of facts, the Court would have denied any request to now require a deponent
to produce documents at a deposition.


                                                         1
      Case 1:19-cv-04355-VM-GWG Document 774 Filed 01/28/21 Page 2 of 2




       It appears, however, that the situation is even worse than the Court was led to believe by
defendants’ letters. The SEC reports that none of the proposed deponents was ever actually
served with a subpoena prior to the November 16, 2020 cutoff. (Docket # 766 at 2). Dennin
confirms this to be true as to himself. (Docket # 771 at 2). Thus, these nonparties had zero
preparation time for a document production in advance of the November 16 cutoff.

        Once again, the defendants’ conduct in delaying the mechanisms to obtain discovery is
inexcusable. Any subpoenas duces tecum for a deposition could have been served for literally a
year in advance of the discovery cutoff date. Defendants did nothing to advance their supposed
interest in obtaining these documents. Since the issuance of the January 13 Order, the proof of
the defendants’ dilatory conduct has only increased. Accordingly, the Court will permit no more
than precisely what its January 13 Order stated: the depositions described in that Order. No
deponent is required to produce any documents. The defendants shall immediately provide a
copy of this order to each subpoenaed party.

       SO ORDERED.

Dated: January 28, 2021
       New York, NY




                                                2
